Title: Editorial Note
From: 
To: 


   Editorial Note
   George Washington, Alexander Hamilton, and Charles Cotesworth Pinckney spent six weeks in Philadelphia in November and December 1798, formulating their recommendations to the president for raising and incorporating the twelve additional regiments for which Congress had provided in July 1798 in the “Act to augment the Army of the United States, and for other purposes.” Although there were many other issues relative to recruiting, equipment, and distribution of the army facing GW and his two major generals, the evaluation and recommendation of candidates for the officer corps from the various states proved perhaps the most time-consuming. Secretary of War James McHenry furnished them with lists of the men who had applied for commissions, along with any letters of recommendation. GW, for his part, brought with him lists of candidates from Virginia, North Carolina, South Carolina, Georgia, Kentucky, and Tennessee, as well as pertinent letters.
   In a series of meetings beginning as early as 13 Nov., GW, Hamilton, and Pinckney reviewed these lists and letters of application and recommendation. They made lists of the candidates in each state for the various ranks in the New Army and annotated the lists with comments on the qualifications of the individual candidates. Their lists of candidates in eleven of the states have been published in Syrett, Hamilton Papers,Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87. 22:89–146, 270–312, 320–39. The list for Virginia, which was not included in the Hamilton Papers, is printed here. GW’s acquaintance with or knowledge of many of the applicants from Virginia makes it probable that he was the source for many of the remarks on the candidates recorded in the Virginia list.
   The list of Virginians recommended for commissions in its original form is nineteen pages long, and it is arranged roughly in columns. The first column lists the names of candidates, usually numbered on the basis of a list of applicants. Notations as to age and county of residence often appear underneath the names. The second column contains short summaries of the letters of recommendation, when they existed, for each candidate. Commentaries by GW and others on the character and potential service of the men often appear in the second column but at times are appended to the first column or placed in a third column. Marginal notations appear frequently throughout the list. Most of the document is in Pinckney’s hand, though some entries and many annotations, particularly
   
   those relating to the opinions of Edward Carrington and William Heth, were written by Hamilton.
   Upon concluding their deliberations on 13 Dec., the generals submitted to McHenry their recommendations for appointment of officers in all of the states except Connecticut, the Carolinas, and Georgia. On the president’s instructions, McHenry sent copies of the lists of nominees to other members of the cabinet for their perusal. McHenry deleted from the lists the names of those who did “not deserve to be appointed,” as well as the names of others who declined their nominations. McHenry then submitted the revised lists to Adams on 29 Dec., who in turn placed them before the Senate on 31 December. After learning of the Senate’s actions on the nominations, McHenry wrote to GW on 22 Jan. enclosing a list of those whom the Senate had rejected. The process of notifying and securing acceptances from nominees for commissions lasted through the spring of 1799, during which time GW and McHenry corresponded about problems that arose. On 21 May McHenry sent GW a final revised list of appointees from Virginia.
   